Title: To James Madison from T. Clayton, 20 January 1817
From: Clayton, T.
To: Madison, James



Sir,
House of Reps. 20 Jan. 1817

I have seen the statement of judge Fisher in the case of Mrs. Dauphin, and I should be highly gratified if you would be pleased to remit the forfeiture.  I know nothing of the case further than is contained in that statement.  But Mrs. Dauphin is a very worthy woman, and if the decree of the court is carried into execution, she and her children, will be left destitute of the means of support.
Judge Fisher in his statement speaks of some very important documents which were not before him on the hearing of the cause.  These documents I have not seen; and consequently I cannot judge what weight ought to be attached to them.  But from the manner in which he introduces this fact, I inferred that had these documents been before him a different decision of the cause would have been produced.
I know most if not all the persons who subscribe Mrs. Dauphin’s recommendation to the mercy of the president, and among them are many of the most respectable citizens of Wilmington.  I have the honour to be With great respect Your obdt. Servt.

T. Clayton

